DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response to the Office Action Response dated July 18, 2022.  Claims 1-10 and 18-28 are presently pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 recites the limitations "the mobile machine" and “the selected job site.”  There is insufficient antecedent basis for these limitation in the claim.  

The term “flipped” in claim 26 is a relative terms which renders the claim indefinite. The term “flipped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “gradually” in claim 27 is a relative terms which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The Office notes that deficiencies in the foregoing claims extend to their dependents as they incorporate their claimed features by reference thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0030758, to Takase et al. (hereinafter Takase), and further in view of U.S. Patent Publication No. 2019/0389382, to Nishii).

As per claim 1, Takase discloses a method for resuming a job performed on a job site by a mobile machine, comprising: storing an interrupted status of the job being performed by the mobile machine upon interruption of the job for the job site (e.g. see Fig. 4 and paragraph 0031, wherein an interruption/stop status of a tractor is stored for subsequent use in resuming autonomous work in a select field); displaying [a job site] … on a display of the mobile machine, each job site including a stored interruption location and a resume location;… displaying the interruption location and the resume location … on the display (e.g. see Fig. 5, and paragraph 0045, wherein a monitor 25 displays a move off position of a work vehicle within a field, as well as the resumption travel path; the Office notes that the Specification of the present invention discloses that the interrupted location and the resume location may be the same (e.g. see paragraph 0036)); and wherein the job is resumed in an auto mode of the mobile machine based on whether the mobile machine is positioned at the interruption location, the resume location, or at an offset distance and orientation from the interruption location and the resume location at the selected job site (e.g. see Fig. 4, and paragraph 0031, wherein autonomous travel resumes when the tractor arrives at the resumption position; the Office further notes that alternate format of the claim).  
Takase fails to disclose the displaying of multiple job sites on a display of a machine…receiving a selection of the job site from a user input; displaying the interruption location and resume location for the selected job site on the display.  However, Nishii teaches a display for a tractor 54 including a plurality of fields H1-H7 (specific job sites) that are selectable by a user, wherein the selected job site allows for start and stop of autonomous travel, which would indicate a stop/start position (e.g. see at least Fig. 3, paragraphs 0067-0069, and Fig. 8, paragraph 0096).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include selection and viewing of particular job site to provide improved knowledge of the progression of autonomous travel through a corresponding field.

As per claim 2, Takase, as modified by Nishii, teaches the features of claim 1, and Takase further discloses wherein the display includes an icon for the interruption location, the resume location, and an actual location of the mobile machine  (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA).

As per claim 3, Takase, as modified by Nishii, teaches the features of claim 2, and Takase further discloses wherein the icon for the resume location and the icon for the actual location each includes a location, an orientation, and a heading of the mobile machine (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that when the vehicle is a Pb,Pr, tractor 1 will indicate location, orientation and heading).

As per claim 4, and similarly with respect to claim 19, Takase, as modified by Nishii, teaches the features of claim 3 and 18, respectively, and Takase further discloses wherein the icon for the resume location and the icon for the actual location each includes a shape of the mobile machine (e.g. see Fig. 4, tractor 1).

As per claim 5, Takase, as modified by Nishii, teaches the features of claim 1, and Takase further discloses wherein the job is resumed in an auto mode based on whether the mobile machine is within a threshold orientation from the interruption location or the resume location (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that for the vehicle to resume autonomous travel along a give path that orientation and a threshold distance would be necessary to ensure the vehicle is at the resuming location and positioned to continue along a predetermined autonomous travel path).

As per claim 7, Takase, as modified by Nishii, teaches the features of claim 1, and Nishii further teaches further including reversing the mobile machine from the interruption location to the resume location upon initiation of the auto mode (e.g. the Office notes that it is a matter of designer’s choice on how the vehicle is properly orientate to continue on a predetermined autonomous path).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include reversing the tractor for the purpose of positioning the tractor to ensure the entire route is worked upon by the tractor.

As per claim 8, and similarly with respect to claim 20, Takase, as modified by Nishii, teaches the features of claim 1 and 18, respectively, and Takase further discloses further including displaying a restart location of the job, and allowing the auto mode of the mobile machine to be initiated when the mobile machine is positioned at the restart location (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that for the vehicle to resume autonomous travel along a give path that orientation and a threshold distance (adjacently juxtaposed) would be necessary to ensure the vehicle is at the resuming location and positioned to continue along a predetermined autonomous travel path).

As per claim 9, Takase, as modified by Nishii, teaches the features of claim 1, and Nishii further teaches wherein the displaying of the multiple job sites includes displaying the multiple job sites in a single interface on the display for user selection of a job site (e.g. see Fig. 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include selection and viewing of particular job site to provide improved knowledge of the progression of autonomous travel through a corresponding field.

As per claim 10, Takase, as modified by Nishii, teaches the features of claim 9, and Nishii further teaches wherein the job site is a first job site and the interruption location and the resume location includes a first interruption location and a first resume location, and the method further includes displaying a second interruption location and a second resume location on the display when a selection of a second job site is received (e.g. Takase disclose interruption and resume locations and Nishii teaches that a user can select multiple job sites for detailed viewing to include the interruption and resume locations of Takase).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include selection and viewing of particular job site to provide improved knowledge of the progression of autonomous travel through a corresponding field.

As per claim 18, Takase, as modified by Nishii, combined teaches an automatic mode resume system for a mobile machine, comprising: a display of the machine; and a controller configured to: store an interrupted status of a job being performed on a job site by the mobile machine upon interruption of the job for the job site; display multiple job sites on the display, each job site including a stored interruption location and a resume location; receive a selection of the job site from a user input; display an icon for the interruption location and an icon for the resume location for the selected job site on the display, wherein the icon for the resume location includes a location, orientation, and heading of the mobile machine; and resume a job in an auto mode of the mobile machine based on whether the machine is positioned at the interruption location, or at an offset distance and orientation from the interruption location and the resume location at the selected job site (e.g. see rejection of claims 1-3).

As per claim 21, Takase, as modified by Nishii, teaches the features of claim 5, and Nishii further teaches wherein the job is resumed in an auto mode based on whether the mobile machine is within a threshold distance from the interruption location or the resume location (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that for the vehicle to resume autonomous travel along a give path that orientation and a threshold distance would be necessary to ensure the vehicle is at the resuming location and positioned to continue along a predetermined autonomous travel path).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takase, in view of Nishii, and in further in view of U.S. Patent Publication No. 2021/0148086, to Ready-Campbell et al. (hereinafter Ready-Campbell).

As per claim 22, Takase, as modified by Nishii, teaches the features of claim 5, but fails to teach wherein the mobile machine is a compactor and a vibration system of the compactor is operated based on whether the compactor is positioned within the threshold distance. Takase does disclose starting and stopping operation on a field based upon threshold distance to resuming location (e.g. see rejections of at least claims 5 and 21), but fail to teach that the mobile machine comprises a vibrating compactor.  However Ready-Campbell teaches a vibrating compactor traveling an assigned route and having interruptions in operation (e.g. see Fig. 11A and para. 0111). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

As per claim 23, Takase, as modified by Nishii and Ready-Campbell, teaches the features of claim 22, Takase further discloses wherein a vibration system of the compactor is operated based on whether the compactor is orientated at a threshold orientation. Takase does disclose starting and stopping operation on a field based upon threshold distance and orientation to resuming location (e.g. see rejections of at least claims 5 and 21), but fail to teach that the mobile machine comprises a vibrating compactor.  However Ready-Campbell teaches a vibrating compactor traveling an assigned route and having interruptions in operation (e.g. see Fig. 11A and para. 0111). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

As per claim 24, Takase, as modified by Nishii, teaches the features of claim 5, but fails to teach wherein resuming of the job includes operating a vibration system and operating the mobile machine in an auto mode is conditioned on whether the mobile machine is positioned within the threshold distance and oriented at the threshold orientation. Takase does disclose starting and stopping operation on a field based upon threshold distance and orientation to resuming location (e.g. see rejections of at least claims 5 and 21), but fail to teach that the mobile machine comprises a vibrating compactor.  However Ready-Campbell teaches a vibrating compactor traveling an assigned route and having interruptions in operation (e.g. see Fig. 11A and para. 0111). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takase, in view of U.S. Patent Publication No. 2021/0148086, to Ready-Campbell et al. (hereinafter Ready-Campbell).

As per claim 25, Takase discloses a method for resuming a job performed on a job site by a … [mobile machine], comprising: storing an interrupted status including an interruption location and an interruption orientation of the job being performed by the mobile machine upon interruption of the job for the job site (e.g. see Fig. 4 and paragraph 0031, wherein an interruption/stop status of a tractor is stored for subsequent use in resuming autonomous work in a select field); displaying the job site on a display of the … [mobile machine], the job site including the stored interruption location and the interruption orientation and a stored resume location and a stored resume orientation: displaying the interruption location and the resume location for the job site on the display (e.g. see Fig. 5, and paragraph 0045, wherein a monitor 25 displays a move off position of a work vehicle within a field, as well as the resumption travel path; the Office notes that the Specification of the present invention discloses that the interrupted location and the resume location may be the same (e.g. see paragraph 0036); with respect to the display of the interruption orientation and stored resume orientation, note the movement direction arrows of the machine and the path shown in Fig. 4); displaying a heading of the compactor at a time of interruption of the … [mobile machine] (e.g. see Fig. 4, wherein the movement direction arrows of the machine and path are shown); and resuming the job in an auto mode of the … [mobile machine] based on whether the … [mobile machine] is positioned within a threshold distance of the interruption location or the resume location and at a threshold orientation of the interruption location or the resume location at the selected job site (e.g. see Fig. 4, and paragraph 0031, wherein autonomous travel resumes when the tractor arrives at the resumption position, which must be dictated by some threshold distance from where interruption began; the Office further notes that alternate format of the claim).  
With respect to the mobile machine comprising a compactor, Ready-Campbell teaches a vibrating compactor traveling an assigned route and having interruptions in operation (e.g. see Fig. 11A and para. 0111). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

As per claim 26, Takase, as modified by Ready-Campbell, teaches the features of claim 25, and Takase further discloses wherein the heading is flipped when the compactor is operated in an automatic mode, such that the compactor moves in an opposite direction from when the compactor was interrupted at the interruption location (e.g. see Fig. 4, wherein in the following adjacent row, with respect to the interrupt location, the mobile machine travels in an opposite direction). 

As per claim 27, Takase, as modified by Ready-Campbell, teaches the features of claim 25, and Takase further discloses wherein a vibration system of the compactor is gradually increased to an interrupted frequency when the compactor is within the threshold distance (e.g. the Office notes that notwithstanding relativity of the term gradually, Ready-Campbell teaches interruption of operation of vibrating compactor, which upon resumption of operation would increase vibration of the compactor from no vibration to operating vibration). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

As per claim 28, Takase, as modified by Ready-Campbell, teaches the features of claim 27, and Takase further discloses wherein the vibration system of the compactor is gradually increased to the interrupted frequency when the compactor is oriented at the threshold orientation (e.g. the Office notes that notwithstanding relativity of the term gradually, Ready-Campbell teaches interruption of operation of vibrating compactor, which upon resumption of operation would increase vibration of the compactor from no vibration to operating vibration; the Office further notes that this would occur once the mobile machine reaches the resumption point including proper orientation and heading). It would have been obvious to try the interruption and resuming route system of Takase on other route machines, such as a compactor, for the purpose of extending the technology in like systems.

Response to Arguments
With respect to independent claims 1 and 18, Applicant asserts that neither Takase nor Nishi discloses or teach “resum[ing] a job in an auto mode of the mobile machine base on whether the mobile machine is positioned at the interruption location, the resume location, or at an offset distance and orientation from the interruption location.” In response, the Office notes that due to alternate format of the claim, i.e. the use of “or”, Takase discloses that the mobile machine that resumes a job at the resume location (e.g. see Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669